Order entered October 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01109-CV

 TRACY LYNN RENNIE, KEITH BAILEY AND DAVID LEWIS GOLDEN, Appellants

                                               V.

                              KEITH ALAN YOUNG, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03129-2009

                                           ORDER
       We GRANT court reporter Shawn R. Gant’s October 2, 2014 request for extension of

time to file record and ORDER the reporter’s record be filed no later than October 10, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE